Title: From John Adams to Benjamin Rush, September 1807
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy September 1807

I want to write an Essay.—Whom Shall I choose for a Model?—Plutarch, old Montaigne, Lord Bacon, Addison, Johnson, or Franklin? The last, if he had devoted his Life to the Study might have equalled Montaine in Essays or La Fontaine in Fables: for he was fitter more fitted for either or both than to conduct a Nation like Prony or Colbert. I am however too round about, to imitate the close, direct and Sententious manner of any of them. I am stumbled at the very Threshold. My Subject is Disinterest or Disinterestedness. I must leave you to decide, for I cannot Say which is the most proper Word.
Mirabeau said of La Fayette “Il a affiché desinteressement” and he added “this never fails.” You know the sense of the Word “affiché”? It is as much as to say “he advertised” his Disinterestedness. That is equivalent to saying that he employed a Crier to proclaim through the Streets O yes! O yes! O yes! All manner of Persons, may have the benefit of my Services, Gratis, provided allways and only, that they will yield me their unlimited and unsuspecting Confidence, and make me Commander in Chief of five hundred thousand Men, and after I shall have gained a few Victories make me a King or an Emperor, when I shall take a fancy to be either. This has been the amount and the Result of most of the Disinterestedness that has been professed in the World. I say most, not all. There are exceptions and our Washington ought to pass for one. La Fayette imitated his Example. So have Jefferson, Hamilton, Governor Strong Fisher Ames and many others; Some with and others without success.
Washington had great Advantages for obtaining Credence. He possessed a great Fortune, immense Lands, many Slaves, an excellent Consort no Children. What could he desire more for Felicity here but one? His Professions therefore of attachment to private Life, fondness for Agricultural Employments and rural Amusements, were easily believed: And We all agreed to believe him and make the World believe him. Yet We see he constantly betrayed apprehensions, that he Should not be Seriously believed by the World. He was nevertheless believed, and there is not an Example in History of a more universal Acknowledgment of Disinterestedness in any Patriot or Hero, than there is and will be to the latest Posterity in him. La Fayette had not the Same Felicity. His Fortune in France bore no proportion to Washingtons in America: and Frenchmen had not the same faith with Americans, in the Existence or Possibility of Disinterestedness, in any Man. His Professions therefore did not produce Such an Enthusiasm as Washingtons. Jefferson resigned his office as Secretary of State and retired and his Friends Said he had Struck a great Stroke to obtain the Presidency. I heard Some of them Say this, particularly Edmund Randolph who was his great friend. The whole Anti federal Party at that time considered this retirement as a Sure and certain Step towards the Summit of the Pyramid: and accordingly represented him as unambitious unavaricious and perfectly disinterested in all parts of all the States in the Union. When a Man has one of the two greatest Parties in a Nation, interested in representing a Man him to be disinterested, even those who believe it to be a lie will repeat it so often to one another that at last they will seem to believe it to be true. Jefferson has Succeeded, and multitudes are made to believe that he is pure Benevolence: that he desires no Profit: that he wants no Patronage: that, if you will only let him govern, he will rule only to make the People happy. But you and I know him to be an Intriguer. Hamilton had great disadvantages. His original was infamous: His Place of Birth and Education were foreign Countries: His Fortune was Poverty itself: The Profligacy of his Life: his fornications Adulteries and his Incests were propagated far and wide: Nevertheless he “affiched” Disinterestedness as boldly, as Washington. His Mirmidons asserted it, with as little Shame, tho’ not a Man of them believed it. All the rest of the World ridiculed and despized the Prætext. He had not therefore the Same Success. Yet he found means to fascinate Some and intimidate others. You and I know him also to have been an Intriguer. Governor Strong retired and Succeeded: He acquired the Reputation of being destitute of Ambition and was chosen Governor by fair means, and was a very good one. Ames miscarried. He was obnoxious to one Party, and by placing all his hopes on Hamilton, lost the Confidence of the Soundest Portion of the other Party, and is now dying, as I fear, under the gloomy feelings of his Disappointments.
I have Sometimes amused myself with inquiring where Washington got his system. Was it the natural Growth of his own Genius? Had there been any Examples of it in Virginia? Instances enough might have been found in History of excellent Hypocrites, whose Concealments, Dissimulations and Simulations had deceived the World for a time. And Some great Examples of real disinterestedness, which produced the noblest Effects and have always been acknowledged. But you know that our beloved Washington was but very Superficially read in History of any Age Nation or Country. Where then did he obtain his Instruction? I will  tell you what I conjecture.Rollins ancient History you know is very generally diffused through this Country, because it has been and is in England. The Reading of most of our Men of Letters extends little further than this Work and Prideaux’s Connection of the old and New Testament. From Rollins I Suspect, Washington drew his Wisdom, in a great measure. In the third Chapter of the third book, i.e in the Second Volume page forty three, in the History of the Kingdom of the Medes, there are in the Character of Dejoces, Several Strokes, which are very curious, as they resemble the Politicks of So many of our Countrymen, though the whole Character taken together is far inferiour in Purity and Magnanimity to that of Washington. “He retired from Public Business, pretending to be over fatigued with the Multitude of People that resorted to him.” “His own Domestic Affairs would not allow him to attend those of other People” &c “The licentiousness of Dejoces which had been restrained for Some time by the Management of Dejoces, began to prevail more than ever, as Soon as he had withdrawn himself from the Administration of Affairs; and the evil increasd to Such a degree, that the Medes were obliged to assemble, and deliberate upon the means of curing so dangerous a Disorder.”“There are different Sorts of Ambition: Some violent and impetuous carry every Thing as it were by Storm, Sticking at no kind of Cruelty or Murder: another Sort more gentle, puts on an Appearance of Moderation and Justice, working under ground, and yet arrives at her Point as Surely as the other.”“There is nothing, certainly nobler or greater, than to See a private Person eminent for his merit and Virtue, and fitted by his excellent Talents for the highest Employments, and yet through inclination and modesty preferring a life of Obscurity and Retirement; than to See Such a man Sincerely refuse the offer made to him, of reigning over a whole Nation, and at last consent to undergo the toil of Government, upon no other motive than that of being Serviceable to his Fellow Citizens. His first disposition, by which he declares that he is acquainted with the Duties and consequently the dangers annexed to a Sovereign Power, Shews him to have a Soul Superiour to all Ambition more elevated and great than greatness itself; or to Speak more justly, a Soul Superiour to all Ambition: Nothing can Shew him so perfectly worthy of that important Charge, as the Opinion he has of his not being So, and his fears of not being equal to it—But when he generously Sacrifices his own quiet and Satisfaction, to the Welfare and tranquility of the Publick, it is plain he understands what that Sovereign Power has in it, really good, or truly valuable; which is, that it puts a Man in a Condition of becoming the Defender of his Country, of procuring it many Advantages, and of redressing various Evils; of causing Law and Justice to flourish, of bringing Virtue and Probity into reputation, and of establishing Peace and Plenty: And he comforts himself for the cares and troubles, to which he is exposed, but the prospect of the many Advantages Benefits resulting from them to the Publick.—Such a Governor was Numa, of Rome and Such have been Some other Emperors, whom the People have constrained to accept the Supreme Power.”
“It must be owned, (I cannot help repeating it,) that there is nothing nobler or greater than Such a disposition.
“He commanded his Subjects to build a City, marking out himself the Place and Circumference of the Walls.” “Within the last and Smallest Enclosure Stood the Kings Palace. In the next there were Several Appartments for lodging the officers. The Name of the City was Ecbatana.” &c Tom Paine represents me as exulting at Washington “Is not this great Babylon that I have Builded?” &c. The Scoundrel knows it was Washington and Jefferson that built this Ecbatana: and he might have known that I opposed it, in every step of its Progress and voted against it in Senate on all occasions. But Truth has no Esteem in his Eyes. No more.
Tell me, has not our American System of Politicks and Ambition been copied from this very passage? If not from whence did it come? Read the Chapter in Rollin. Washington was more sincere than Dejoces: but I am persuaded he had read this description of him.
J. Adams